UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6467



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


POMP BLACKMON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-98-1126, CA-00-2451-0-19)


Submitted:   August 24, 2001             Decided:   September 20, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pomp Blackmon, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pomp Blackmon seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*     United States v. Blackmon, Nos. CR-98-

1126; CA-00-2451-0-19 (D.S.C. Feb. 15, 2001).     Further, we deny

Blackmon’s motions to vacate his convictions and dismiss the

indictment and to amend his informal brief.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       We recently noted in United States v. Sanders, 247 F.3d 139,
146 (4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466, 490 (2000), is not retroactively applicable
to cases on collateral review. Accordingly, Blackmon’s Apprendi
claim is not cognizable.


                                  2